Citation Nr: 0127193	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  99-04 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

Entitlement to service connection for a left ankle 
disability.

Entitlement to service connection for a left shoulder 
disability.

Entitlement to service connection for a low back disability.

Entitlement to service connection for a right knee 
disability.

Entitlement to service connection for a groin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Hilary L. Goodman


REMAND

The veteran had active service from March 1986 to May 1988 as 
well as undetermined period(s) of active duty for training 
and/or inactive duty for training.

This appeal arose from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that, in pertinent part, denied the 
veteran's claims for service connection for a left ankle 
disability, a left shoulder disability, a low back 
disability, a right knee disability and a groin disability.

In October 2000, the Board of Veterans' Appeals (Board) 
remanded the veteran's case for further development.  The 
case was returned to the Board in November 2001.

In the Board's remand, it was requested that the RO contact 
the Utah National Guard in order to secure the veteran's 
periods of active duty for training and inactive duty for 
training.  While the RO sent correspondence in December 2000 
requesting this information, the current record shows that 
the response received from the Utah Army National Guard did 
not identify the veteran's specific periods of active duty 
for training and inactive duty for training.  As was 
indicated in the Board's October 2000 remand, such 
information is relevant to the veteran's claims for service 
connection.

The RO has not fully complied with the Board's remand, 
inasmuch as it has not obtained the veteran's specific dates 
of all periods of active duty for training and inactive duty 
for training.  Hence, another remand is required to obtain 
such information.  Stegall v. West, 11 Vet. App. 268 (1998)

The current record also shows that the two most recent 
supplemental statements of the case, issued to the veteran in 
February and August 2001, were sent to the veteran at an 
address in Kearns, Utah.  A review of the record demonstrates 
that the veteran's address of record at the time these 
documents were sent was in Murray, Utah.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  
Specifically, the Veterans Claims Assistance Act of 2000 
(VCAA), which the President signed into law on November 9, 
2000, redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The RO must comply with the notice and duty to 
assist provisions contained in VCAA.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

2.  The originating agency should contact 
all appropriate sources in order to 
determine all of the dates of the 
veteran's periods of active duty for 
training and inactive duty for training 
with the Utah Army National Guard as well 
as any additional service personnel 
records which may be available.

3.  Upon completion of the above, the RO 
should adjudicate the veteran's claims 
for service connection on the merits.  If 
the benefits sought on appeal are not 
granted, both the veteran and his 
representative should be provided a 
supplemental statement of the case and, 
in addition, the RO should again furnish 
copies of the February and August 2001 
supplemental statements of the case to 
the veteran.  They should be afforded the 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter 
or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



